Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Final Rejection filed 05/27/2022.  Claims 1, 2, 5, 6 and 9-11 are pending and have been examined.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, 5, 6 and 9-11 are allowable because the prior art fails to teach or suggest a method for live determining of a sports device by means of a system, which has a position monitoring system, a plurality of user devices and a central server device, to which the position monitoring system and the user device are functionally connected, wherein the method has the following steps: determining a live position of a sports device in a sports arena during a competition by means of a video monitoring system acting as the position monitoring system, wherein the video monitoring system is a system of cameras inside the sports arena and the sports device moves in a competition-dependent manner in the sports arena during the competition; for each of the plurality of user devices, detecting a user input by means of the user device, wherein the user input indicates an area of the sports arena and comprises user-specified position data for the sports device; and in the central server device, receiving live position data for the sports device from the video monitoring system, which indicate the live position of the sports device in the sports arena; receiving the user-specified position data from each of the plurality of user devices; providing temporal check criterion that specifies a time period in which the sports device is inside or outside the area of the sports arena; for each of the plurality of user devices, determining, by the central server device, whether the temporal check criterion is fulfilled, wherein the live position data and the respective user-specified position data are hereby compared; and2Application No.: 16/062,318Docket No.: 16490-000025-US-NP determining which user-specified position data occurs first or last, such that the temporal check criterion is fulfilled, as recited in the claims.
The closest prior art, Bushinsky et al. (US 2010/0077422), discloses an interactive video system allowing viewers to predict a future position of a ball in a live sporting event.  However, Bushinsky et al. does not disclose determining which user-specified position data occurred first or last as claimed.  Bushinsky et al. either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Selfors (US 8,858,313)
Feeney et al. (US 2010/0099471)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425